11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


In re Robert Connell Morgan,                 * Original Mandamus Proceeding

No. 11-15-00097-CR                           * May 7, 2015

                                             * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

     This court has considered Relator’s petition for writ of mandamus and
concludes that the writ of mandamus should be dismissed for want of
jurisdiction. Therefore, in accordance with this court’s opinion, the petition for
writ of mandamus is dismissed.